Opinion,
Mr. Justice Clark;
The confirmation of the third account of Sallie E. Schaeffer, administratrix of the estate of Simon P. Guldin, deceased, became absolute on the 24th December, 1881, and exhibited a balance of $257.80 in the accountant’s hands; whilst the fourth account became absolute on the 25th November, 1882, and exhibited a further balance of $1,065.42 in her hands. The confirmation in each case was a final decree, and if unappealed from was conclusive as to all matters contained in these respective accounts: Shindel’s Appeal, 57 Pa. 45.
On the 20th January, 1883, the Orphans’ Court, pursuant to the 39th section of the act of 24th February, 1834, P. L. 80, entered a decree of distribution of the balance in the accountant’s hands, as exhibited in her fourth account, directing the distributees named to give refunding bonds, as required by the *64441st section of the same act. It is stated in the appellant's paper book and the appellees make no denial of the fact, that at the time of making this decree it was believed that the balance on the third account was sufficient to pay all the known debts or demands against the estate remaining unsatisfied, and this balance having been deducted from the aggregate funds in the accountant’s hands, the residue being the balance on the fourth account, appeared to be due to the distributees. Simon P. Guldin had died in 1874, and this account was filed in 1882; full eight years had intervened, during which period creditors would be presumed to have made known their claims. Refunding bonds were thereupon duly executed, were approved by the court, and filed, as required by law, and the money was paid out pursuant to the decree. In this state of the case, it is difficult to see upon what principle of the law the accountant can, in this form of proceeding, be held to pay these moneys a second time.
Distribution may be made, under the act of 24th February, 1834, P. L. 80, by administrators or executors at their own risk: § 58; or, under the direction of the Orphans’ Court, after deducting all known demands, § 39, upon the distributees filing refunding bonds, § 41, and, where security is taken as provided by the act, executors and administrators “ are not liable for the assets so paid or distributed in respect to any claim or demand upon the decedent not previously made known to them”: § 57. Notice to creditors in this form of distribution is' not required. So, also, distribution may be made by auditors duly appointed by the court, of the estates of decedents, among creditors, where the assets are insufficient to pay the debts, under the act of 29th March, 1832, § 19, P. L. 194; and among heirs, legatees, or other persons entitled, under the act of 13th April, 1840, § 1, P. L. 319. In this form of distribution, notice to creditors and all other persons in interest being provided for, refunding bonds are not required.
There can be no question, therefore, as to the power of the court to direct this distribution. The power is expressly conferred in the act of 1834, and the court having assumed the jurisdiction and entered a decree, all things will be presumed to have been rightly and regularly done. If, therefore, the money in the accountant’s hands- has been paid out and ap*645plied in obedience to tbe decree of a court of competent jurisdiction, the executrix, in the absence of any fraud or unfairness, certainly cannot be required to pay it again. The refunding bonds filed in the Orphans’ Court took the place of the money in the accountant’s hands, and to these bonds, or to the residue of the estate yet to be accounted for, these creditors must resort for payment of their demands.
The decree of the Orphans’ Court is reversed, and the record remitted for further proceedings in accordance with this opinion, and it is ordered that the appellees, Adam Rhoads and William L. Rhoads, pay the costs of this appeal.